17-2071
     Solano-Sanchez v. Sessions
                                                                                      BIA
                                                                                 Kolbe, IJ
                                                                  A202 075 479/480/481/490




                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT
                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 1st day of August, two thousand eighteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            RAYMOND J. LOHIER, JR.,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   ERIKA MARISOL SOLANO-SANCHEZ,
14   JAQUELINE ARIANA CARDOZA-SOLANO,
15   MANUEL ALEXANDER VALENCIA-
16   SOLANO, MANUEL ENRIQUE VALENCIA
17   DURAN,
18
19                                Petitioners,
20
21                     v.                                        17-2071
22                                                               NAC
23   JEFFERSON B. SESSIONS III,
24   UNITED STATES ATTORNEY GENERAL,
25
26                 Respondent.
27   _____________________________________
28
 1   FOR PETITIONERS:                S. Michael Musa-Obregon,         White
 2                                   Plains, NY.
 3
 4   FOR RESPONDENT:                 Chad A. Readler, Acting Assistant
 5                                   Attorney General; John S. Hogan,
 6                                   Assistant    Director;    Rebecca
 7                                   Hoffberg      Phillips,     Trial
 8                                   Attorney, Office of Immigration
 9                                   Litigation,     United     States
10                                   Department       of      Justice,
11                                   Washington, DC.
12
13       UPON DUE CONSIDERATION of this petition for review of a

14   Board of Immigration Appeals (“BIA”) decision, IT IS HEREBY

15   ORDERED, ADJUDGED, AND DECREED that the petition for review

16   is DENIED.

17       Petitioners    Erika     Marisol   Solano-Sanchez,    Jaqueline

18   Ariana Cardoza-Solano, Manuel Alexander Valencia-Solano, and

19   Manuel Enrique Valencia Duran, natives and citizens of El

20   Salvador, seek review of a June 12, 2017, decision of the BIA

21   affirming a December 8, 2016, decision of an Immigration Judge

22   (“IJ”) denying Solano-Sanchez’s and Duran’s applications for

23   asylum,   withholding   of     removal,   and   relief   under    the

24   Convention Against Torture (“CAT”).1        In re Erika Marisol

25   Solano-Sanchez,    Jaqueline     Ariana   Cardoza-Solano,    Manuel

26   Alexander Valencia-Solano, Manuel Enrique Valencia Duran,


     1Solano-Sanchez and Duran’s minor children, Cardoza-Solano
     and Valencia-Solano, were included on their applications as
     derivative beneficiaries.

                                       2
1    Nos. A202 075 479/480/481/490 (B.I.A. June 12, 2017), aff’g

2    Nos. A202 075 479/480/481/490 (Immig. Ct. N.Y. City Dec. 8,

3    2016). We assume the parties’ familiarity with the underlying

4    facts and procedural history in this case.

5          Under the circumstances of this case, we have reviewed

6    the IJ’s decision as the final agency decision. Shunfu Li v.

7    Mukasey, 529 F.3d 141, 146 (2d Cir. 2008).               The applicable

8    standards of review are well established.                     See 8 U.S.C.

9    § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

10   Cir. 2009).    For the reasons that follow, we conclude that

11   the agency did not err in denying Solano-Sanchez’s and Duran’s

12   applications for asylum and withholding of removal.2

13         In   order    to    establish       eligibility   for    asylum    and

14   withholding of removal based on membership in a particular

15   social group, an applicant must establish both that the group

16   is legally cognizable, Ucelo-Gomez v. Mukasey, 509 F.3d 70,

17   73 (2d Cir. 2007), and that the applicant has suffered past

18   persecution    or   has    demonstrated       a   well-founded    fear   or

19   likelihood of future persecution on account of her membership

20   in that group, see Rodas Castro v. Holder, 597 F.3d 93, 100

21   (2d Cir. 2010).          To demonstrate the requisite nexus, an


     2   They do not raise a CAT claim in their brief.

                                           3
1    applicant’s status as a member of a particular social group

2    must be “one central reason” for the persecution.               Id. at

3    103; see also 8 U.S.C. § 1158(b)(1)(B)(i).

4        The agency reasonably concluded that Solano-Sanchez and

5    Duran   failed   to     establish   that   their   membership    in    a

6    particular social group comprised of “small business owners

7    in El Salvador who attempted to assist the police” was a

8    central reason for the harm they suffered and feared.              The

9    agency’s determination that Solano-Sanchez and Duran were

10   targeted for extortion based on their perceived ability to

11   pay, and not because they owned a small business and attempted

12   to assist the police, is supported by the record.                     See

13   8 U.S.C.   § 1252(b)(4)(B)     (providing     that   “administrative

14   findings   of    fact   are   conclusive    unless   any   reasonable

15   adjudicator would be compelled to conclude to the contrary”).

16   As the IJ observed, Solano-Sanchez and Duran were targeted

17   before filing their police report, and there was no evidence

18   in the record that the gang was aware of their report or

19   sought to harm them because of it.         Moreover, when asked why

20   they were targeted for extortion, Solano-Sanchez testified

21   that she was perceived to have money because of her business,

22   and Duran testified it was because that is how gangs operate.


                                         4
1    Because their attempt to cooperate with the police postdated

2    the extortion, and there was no evidence that the gang was

3    aware    of   their   cooperation    or   harbored   animus   to   small

4    business owners in general, the agency reasonably found that

5    there was no nexus to a protected ground.               See Siewe v.

6    Gonzales, 480 F.3d 160, 167-68 (2d Cir. 2007) (“Where there

7    are two permissible views of the evidence, the factfinder’s

8    choice          between      them         cannot       be      clearly

9    erroneous. . . . [R]ecord support for a contrary inference—

10   even one more plausible or more natural—does not suggest

11   error.” (internal quotation marks omitted)); see also Melgar

12   de Torres v. Reno, 191 F.3d 307, 314 (2d Cir. 1999) (observing

13   that “general crime conditions are not a stated ground” for

14   asylum or withholding of removal).

15          Because the agency reasonably determined that Solano-

16   Sanchez and Duran failed to demonstrate the requisite nexus,

17   we decline to reach the agency’s alternative determination

18   that    their    alleged   group    was   not   cognizable.    INS    v.

19   Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule courts

20   and agencies are not required to make findings on issues the

21   decision of which is unnecessary to the results they reach.”).




                                         5
1       For the foregoing reasons, the petition for review is

2   DENIED.

3                        FOR THE COURT:
4                        Catherine O’Hagan Wolfe
5                        Clerk of Court




                               6